Order and judgment (one paper), Supreme Court, New York County (Jane S. Solomon, J.), entered June 1, 2007, dismissing this proceeding to challenge a final determination of the City Human Rights Commission of no probable cause for petitioner’s discrimination complaint, unanimously affirmed, without costs.
A petition for review of an agency determination cannot go forward without joining that agency in the proceeding (see Matter of Solid Waste Servs., Inc. v New York City Dept. of Envtl. Protection, 29 AD3d 318, 319 [2006], lv denied 7 NY3d 710 [2006]; see also Matter of Okoumou v Community Agency for Senior Citizens, Inc., 17 Misc 3d 827, 832, 833 [2007]). Here, neither the City Commission nor its chairperson was joined as a party, necessitating dismissal.
Even if the petition had not been denied for failure to name the City Commission as a respondent, we would find that the determination was supported by substantial evidence (see Matter of New Venture Gear Inc. v New York State Div. of Human Rights, 41 AD3d 1265 [2007]), the City Commission’s investigation was sufficient (see Stern v New York City Commn. on Human Rights, 38 AD3d 302 [2007]), and the purported “new evidence” provided no basis for disturbing the Commission’s determination. Concur—Mazzarelli, J.P, Andrias, Williams and Renwick, JJ. [See 2007 NY Slip Op 30687(U).]